In an action to recover damages for legal malpractice, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), entered January 8, 1988, as granted that branch of the plaintiffs’ motion which sought to strike his affirmative defense of lack of personal jurisdiction from his answer and denied his cross motion to dismiss the complaint based upon that defense.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record establishes that the plaintiffs validly effected service of process by delivery and mailing pursuant to CPLR 308 (2) prior to the submission of defendant’s reply affirmation on his cross motion to dismiss the action. Since the court based its decision upon this second service of process, rather than either the earlier service by "nail and mail” or the two later services by delivery and mail, the defendant’s arguments on appeal as to the validity of those services of process are unavailing. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.